Citation Nr: 0625143	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  02-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to November 1943.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent rating for bilateral pes planus.  The veteran was 
scheduled for a videoconference hearing before the 
undersigned in June 2006; however, he failed to report for 
this hearing.  In August 2006, the Board granted the 
veteran's representative's motion to advance the case on the 
Board's docket due to the veteran's advanced age.


FINDING OF FACT

The veteran failed to report for VA examination scheduled in 
conjunction with his claim for an increased rating for 
bilateral pes planus; good cause for his failure to appear is 
neither shown nor alleged.


CONCLUSION OF LAW

The veteran's claim seeking entitlement to a rating in excess 
of 10 percent for bilateral pes planus must be denied because 
he failed (without good cause) to report for a VA examination 
scheduled to determine his entitlement to an increased 
rating.  38 C.F.R. §§ 3.326(a), 3.655 (2005); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
January 2004 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
January 2004 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, a 
June 2005 supplemental statement of the case included such 
notice by citing § 3.159(b)(1).  Thus, he has been adequately 
informed of the need to submit relevant evidence in his 
possession, has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a May 
2006 letter informed the veteran of disability rating and 
effective date criteria.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.

To assist the veteran with the development of evidence to 
support his claim seeking an increased rating for bilateral 
pes planus, the RO arranged for a QTC-VA examination in June 
2005.  The veteran failed, without giving cause, to report 
for this examination.  There is nothing in the record to 
suggest he did not receive notice of the examination.  A May 
2005 letter from QTC advised him of the importance of 
reporting for the examination, since his level of 
compensation would be determined from the examination 
results.  The letter also told him whom he should contact if 
he was unable to appear at the scheduled examination time.  
Neither the veteran nor his representative has provided any 
explanation or alleged good cause as to why he did not appear 
for the scheduled examination.  Under 38 C.F.R. § 3.655 in 
such circumstances the claim must be denied.  The law is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


